DETAILED ACTION
	This is a Non-Final Action on the merits.  The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/033,845.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/21 has been entered.

Response to Applicant Arguments
I.	Rejection of Claims 1-20 under 35 U.S.C. 112(a)
	The ground of rejection in the Final Action 01/13/22 (“Final Action”) for lack of adequate written description is overturned in view of the amendments to the claims removing the recitation to a plurality of EMV payment application uniform resource identifiers.  However, claims 1-20 remain rejected under 35 U.S.C. 112(a) on new grounds, as presented herein.

II.	Rejection of Claims 1-20 under 35 U.S.C. 103
	Applicant presents several arguments in response to the obviousness rejection over RADU, in view of CHENE, and further in view of THOMAS.  The ground of rejection stands.
	A.	The disclosure of CHENE as cited in the Final Action (Response at 11-12)
	Applicant argues that the Final Action that “[T]he Office Action cites paragraphs 0029, 0035, and 0045 of Chene disclose ‘invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI.’ Applicant respectfully submits that the reference fails to suggest sending the payment token and the EMV payment application URI to the payment application server as is recited by amended claim 1.”  (emphasis added).  
	First, CHENE is not cited for disclosing this full limitation, only the uniform resource identifier, and the statement of rationale for combining RADU and CHENE is to incorporate the uniform resource identifier into the EMV payment system of RADU, because the uniform resource identifier performs the same function: providing an address to route data between client and server.
	Secondly, RADU discloses the step of the payment system invoking “the wallet server 206 to operate as an EMV server.  RADU at 0048 (as cited in Action at 8).  The argument to the sending clause added on amendment is addressed in the 35 U.S.C. 103 rejection in this action.
	B.	Further Arguments Addressing the Amended Claims (Response at 12)
	Examiner has included sections explaining the claim interpretation of the amended claims within the present 35 U.S.C. 103 rejection.  
	Applicant has not responded to Examiner’s claim interpretation of the Final Action, with respect to the first limitation of claim 1.  Final Action at 6.  The present amended claims 1, 8, 15,  (as with the prior version) each claim methods implemented by a computer merchant system, and a system claim for the merchant system itself.  Yet these claims each recite to the structure and function of devices outside the scope of the claims, such as the mobile device further comprising a plurality of EMV payment applications.
	The newly added extracting limitation creates further issues under 35 U.S.C. 112(a) because there is not adequate written description to support the claimed merchant system  extracting the URI.  The Specification discloses this being performed by the payment application server 120:
Payment application server 120 invokes EMV payment application 125 (step 306) based on the EMV payment application URI. EMV payment application 125 interacts with merchant system kernel 117 (step 308) to begin processing the transaction request. EMV payment application 125 may be configured to use asymmetric and/or symmetric cryptography to establish a cryptographically protected secure channel with merchant system kernel 117 and/or to authenticate merchant system kernel 117.
Spec. at 0043.  Even if it was Applicant’s intent to recite this limitation as performed by the payment server, the structure and function of the payment server is outside the scope of the claimed merchant system.  The claims interpretations and explanation provided may be useful in amending to eliminate 112 rejections and focus on the exchange between the merchant kernel in the merchant system and the remote EMV payment application.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-20, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1, which is representative of independent claims 1, 8, and 15, recites the phrase: the mobile device further comprising a plurality of EMV payment applications to select a respective remote EMV payment application.  There is no such corresponding disclosure in the Specification.  The closest disclosure is to an “EMV payment application” in the singular:
For example, and in accordance with various embodiments, payment instrument 240 may comprise a plurality of linked transaction accounts. Payment instrument 240 may comprise a local EMV payment application 245 configured to enable selection of at least one of the plurality of linked transaction accounts during the transaction process.[0041] Merchant PoS 250 invokes local EMV payment application 245 (step 506). For example, in response to payment instrument 240 interfacing with merchant PoS 250, local EMV payment application 245 interacts with merchant PoS kernel 257 (step 508). Local EMV payment application 245 and merchant PoS kernel 257 may determine one or more payment applications ( corresponding to one or more transaction accounts linked to payment instrument 240) that are supported by both local EMV payment application 245 and merchant PoS kernel 257.
Spec. at 0040-41.  The fact there may be a plurality of linked transaction accounts has no bearing to the fact that element 245 is described as a singular EMV payment application, as opposed to the recited plurality of a EMV payment applications.
	Therefore claims 1, 8, and 15 lack adequate written description and claims 1-20 stand rejected under 35 U.S.C. 112(a).

	Claims 1-20 stand additionally ejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  Independent claim 1, which is representative of independent claims 1, 8, and 15, recites the limitation: extracting, from the transaction request and the EMV payment application URI, a string of characters identifying a storage location of the remote EMV payment application.  
	Each of method claims 1 and 15, and system claim 8, recite to computer-implemented methods and systems implemented by a processor embodied by the “merchant checkout system 110,” as depicted in Fig. 1.  Consistent with the embodiment of Fig. 1, claim recites to receiving, by a processor, a transaction request comprising a payment token and EMV payment application uniform resource identifier (“URI”) from a mobile device.  This is distinct from the embodiment of Figs. 2 and 5, which describes a merchant POS 250 “invoking” the local EMV payment application on the mobile device to generate the transaction request that is transmitted to the merchant checkout system.  See Spec. at 0041-42.
	Regardless, neither of the Fig. 1 or Fig. 2 embodiments in the Specification describe the step of the merchant checkout system performing the step of extracting, from the transaction request and the EMV payment application URI.  The Specification at 0039 describes the URI and the payment token as transmitted to the merchant checkout system, consistent with the first limitation; the URI is described as a “string of characters identifying the storage location of the corresponding EMV payment application 125 in payment server 120.”  Spec. at 0039.  Subsequently, at paragraph 0043, “the merchant checkout system 110 opens communication with payment application server 120.”  No extraction takes place by the merchant checkout system 110.
	Therefore claims 1, 8, and 15 lack adequate written description and claims 1-20 stand rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim is indefinite and should be rejected if, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).
	Regarding claim(s) 1, 8, and 15, the following limitation is found indefinite:
		invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI, the EMV payment application URI obtained from the mobile device by sending the payment token and the EMV payment application URI to the payment application server;
Claims 1, 8, and 15.  The limitation is indefinite because it is not clear whether the step of (i) invoking is performed by sending the payment token and the EMV payment application URI to the payment server. Or rather, (ii) the step of obtaining the EMV payment application URI . . . from the mobile device is performed by sending the payment token and the EMV payment application URI to the payment application server. The recited sending function cannot perform the steps of invoking and obtained . . .by.  This may simply be a punctuation typo, as there is no comma following the recitation to the EMV payment application URI obtained from the mobile device.  However, without a comma, it is not clear whether the limitation is referring back to the URI at the first limitation transmitted from the mobile device (receiving [a URI] . . .  from a mobile device); or reciting to the URI as obtained from the mobile device by sending . . . to the payment application server.
	Therefore claims 1, 8, and 15 are found indefinite and rejected under 35 U.S.C. 112(b).
	In accordance with compact prosecution, MPEP 2173.06, the limitation is interpreted as including the comma, i.e., the step of invoking is performed by sending the payment token and the EMV payment application URI to the payment server.  The clause the EMV payment application URI obtained from the mobile device[,] with the comma added, is interpreted as referring back to the URI as recited at the first limitation.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0092878 A1 (hereinafter “RADU”) in view of U.S. Pre-Grant Publication US 2018/0018665 A1 (hereinafter “CHENE”) and further in view of US 20130024223 A1 (hereinafter “THOMAS.”).  Limitations are enumerated by decimal, e.g., 1.1 denotes the first limitation of claim 1; any numbering is for reference only.

	Regarding independent claims 1, 8, and 15, RADU discloses:
1.1		receiving, by a processor, a transaction request comprising a payment token and an EMV payment application uniform resource identifier ("URI") from a mobile device, the mobile device initiating the transaction request with the processor, the mobile device further comprising a plurality of EMV payment applications to select a respective remote EMV payment application;
RADU at [0094] (“[T]he transaction may start, from the merchant's point of view, as a result of an interaction by a user/payment device 608 with a merchant device (not shown apart from block 604; the merchant device may be, e.g., an e-commerce server or a point of sale terminal). The above discussion of the user/payment device 212 in connection with the payment system 200 of FIG. 2 is generally applicable as well to the user/payment device 608 depicted in FIG. 6.”); RADU at [0031] (“Authentication for transactions may occur via a procedure carried out between the wallet server 206 and a user/payment device (reference numeral 212) operated by a user who is engaging in a purchase transaction with the merchant. . . . For the particular example transaction illustrated in FIG. 2, the user/payment device 212 is shown as engaging in an interaction 214 with the wallet server 212 via a mobile authentication app (application program) 216.”); RADU at 0087 (disclosing the transaction of Fig. 2 as a transaction request comprising a payment token ) (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a “valid” value, an application cryptogram (AC) in some cases, etc.”); RADU at [0045] (further disclosing the payment token) (“Enrollment of the user's payment card accounts may, in at least some cases, be via the PAN (primary account number) that identifies the payment card account in question and/or may be via a payment token of the type referred to in the “Payment Token Interoperability Standard” published in November 2013 by MasterCard International Incorporated, Visa and American Express.”).
RADU at 0054 (disclosing the mobile device further comprising [an] . . . EMV payment application[] to select a respective remote EMV payment application) (“[T]he mobile device 400 may identify itself to a merchant device, and may engage in operations relative to the wallet server 206 such as device authentication, user authentication, receipt of wallet data and selection from among wallet accounts.”); RADU further at 0056 (“Further conventional functions include operation as a mobile data communication device, and also as what is in effect a pocket-sized personal computer, via programming with a number of application programs, or ‘apps.’”).
Claim Interpretation: The recited receiving step is interpreted as implemented by a system, consistent with the “merchant checkout system 110” in Fig. 1, such that the system receives the recited transaction request from a mobile device, where the mobile device is recited as further comprising a plurality of EMV payment application applications.  This further comprising clause is outside the scope of the computer implemented method of claims 1 and 15, and of system claim 15, because nowhere is the mobile device itself claimed.  The mobile device need only send what is positively recited as received by the merchant checkout system, because the merchant checkout system is the claimed device. 
1.2		 extracting, from the transaction request and the EMV payment application URI, a string of characters identifying a storage location of the remote EMV payment application;
1.3		 invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI, the EMV payment application URI obtained from the mobile device by sending the payment token and the EMV payment application URI to the payment application server;
RADU at [0029] (“In effect, the wallet switch 204 may bring a wallet server 206 into the transaction by relaying, to the wallet server 206, transaction details that originate from the merchant. Significant aspects of the wallet server 206 include its storage of digital wallets 208 for numerous users of the payment system 200, and its running of numerous instantiations 210 of a payment card application emulation program. In some embodiments, for example, the emulation programs 210 may operate in accordance with the well-known EMV standard for payment card transactions, which has been set forth by EMVCo, LLC, and which is in widespread use. Accordingly, in addition to functioning as a wallet server, component 202 may also function as an EMV server.”); RADU at [0035] (“In a typical configuration of the payment system 200, the wallet server 206 is remote from both the merchant and from the user /payment device 212.”); 	RADU at [0048] (“In addition, the storage device 304 may store program instructions 314 such as are required to allow the wallet server 206 to operate as an EMV server (and/or to emulate other payment card account applications in addition to or instead of EMV applications). The program instructions 314 may enable to the wallet server 206 to run numerous instantiations of an EMV app, such that the wallet server 206 can emulate a card digitization for each payment card account for each user, to the extent that the payment card accounts are required to be processed in conformance with the EMV standard. In some embodiments, the wallet server 206 may run at least a thousand, or many thousands, of instantiations of an EMV app. As noted above, the wallet server 206 may additionally or alternatively provide other payment security functionality, such as ACS functionality; the storage device 304 accordingly may also store software (not shown) to implement such functionality.”)
	wherein in response to being invoked, the remote EMV payment application is configured to interact with a merchant system kernel to process the transaction request,
1.3.1		 wherein in response to being invoked, the remote EMV payment application is configured to interact with a merchant system kernel to process the transaction request,
RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a "valid" value, an application cryptogram (AC) in some cases, etc.”);
1.3.2		and wherein in response to processing the transaction request the remote EMV payment application is configured to transmit a transaction authorization request comprising EMV transaction data directly to an issuer system;
RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110. In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks.”); 
1.4		 providing, by the processor, the EMV payment application URI and a payment token from the transaction request to a payment application server, wherein the payment application server invokes the remote EMV payment application based upon the EMV payment application URI;
Claim Interpretation: The clause wherein the payment application server invokes the remote EMV payment application based upon the EMV payment application URI, is outside the scope of independent claims 1, 8, and 15, because claims 1, 8, and 15 claim the merchant system.
RADU at [0029] (disclosing the payment token as an EMV standard) (“Enrollment of the user's payment card accounts may, in at least some cases, be via the PAN (primary account number) that identifies the payment card account in question and/or may be via a payment token of the type referred to in the "Payment Token Interoperability Standard" published in November 2013 by MasterCard International Incorporated, Visa and American Express.”);
1.5		 and receiving, by the processor, a transaction authorization notice from the issuer system, wherein the transaction authorization notice is based on the transaction authorization request generated by the remote EMV payment application.
RADU at [0023] (“A computer 108 operated by an acquirer (acquiring financial institution) is also shown as part of the system 100 in FIG. 1. The acquirer computer 108 may operate in a conventional manner to receive an authorization request for the transaction from the POS terminal 106. The acquirer computer 108 may route the authorization request via a payment network 110 to the server computer 112 operated by the issuer of a payment card account that is associated with the payment card/device 102. As is also well known, the authorization response generated by the payment card issuer server computer 112 may be routed back to the POS terminal 106 via the payment network 110 and the acquirer computer 108.”);
RADU at [0089] at (“Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”).
	However, RADU does not explicitly disclose:
(1.1, 1.3, 1.4) the uniform resource identifier (URI)
(1.2) extracting, from the transaction request and the EMV payment application URI, a string of characters identifying a storage location of the remote EMV payment application;
(1.3) [invoking] by sending the . . . EMV payment application URI to the [server];
(1.4) the [payment application] is configured to interact with a merchant system kernel the merchant system kernel
	CHENE discloses the uniform resource identifier and the merchant system kernel as follows:
1.1		receiving, by a processor, a transaction request comprising a payment token and an EMV payment application uniform resource identifier ("URI") from a mobile device [. . .];
1.2		extracting, from the transaction request and the EMV payment application URI, a string of characters identifying a storage location of the remote EMV payment application;
[0133] The server 110, as addressee of information to be sent over the phone 14, may be identified by a URI, like e.g. a URL, a call phone number of a server, a video-conference call phone number of a server, an Internet address and/or an email address of a server relating to a service provider, as server identifier(s).
CHENE at [0133] (disclosing the URI as a string of characters identifying a . . . location, where extracting is the reading or obtaining the URI as a string of characters, e.g. a URL, identifying the “server 100, as addressee of information to be sent.”)/
1.3		[. . .] a remote EMV payment application based on the EMV payment application URI [. . .];
1.3		 invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI, the EMV payment application URI obtained from the mobile device by sending the payment token and the EMV payment application URI to the payment application server;
CHENE at [0082-83] (disclosing a server invoked, by receiving transaction data sent by a client device, based on the . . . uniform resource identifier . . . by sending  (“The memory 124 (or the phone 14 memory) stores preferably a Uniform Resource Identifier (or URI), like e.g. a Uniform Resource Locator (or URL) and/or an Internet Protocol (or IP) type address or the like, as an identifier(s) relating to the server 110 to be addressed. The server identifier(s) is(are) used by the phone 14, acting as a client device, for transferring to the server 110 notably transaction data and its signature.”).
Claim Interpretation: (I) In accordance with compact prosecution (see 35 U.S.C. 112(b) rejection) this limitation is interpreted as reading invoking, by the processor . . . by sending the payment token and the EMV payment application URI to the payment application server.  This interpretation is made to resolve the indefiniteness of the by sending clause, to clarify that the clause is dependent on the step of invoking (as opposed to describing how the URI is obtained from the mobile device.  (II) The term URI or uniform resource identifier is interpreted to be consistent with the understanding that a person having ordinary skill in the art before the effective filing date of the claimed invention would have of the term.  To this end, Examiner has provided the Internet Engineering Task Force (“IETF”) draft for “The 'payto' URI scheme for payments.” Published April 7, 2018.  “This document defines the 'payto' Uniform Resource Identifier (URI) [RFC3986] scheme for specifying payments.” IETF at 2.  It further describes the syntax and semantics for the “payto” URI as it relates to its use in software applications; e.g., at “9. Method Registry,” it distinguishes between ACM, SEPA, IMAB, and UPI transactions.  The Specification at 0039 similarly discloses a URI as identifying an application stored within a server: “The EMV payment application URI may comprise a unique identifier corresponding to one or more EMV payment applications 125 stored in payment application server 120. For example, the EMV payment application URI may comprise a string of characters identifying the storage location of the corresponding EMV payment application 125 in payment application server 120.”  Spec. at 0039.
1.3.1		 wherein in response to being invoked, the remote EMV payment application is configured to interact with a merchant system kernel to process the transaction request, 
CHENE at [0080] (“The memory 124 stores preferably an invention kernel application. The kernel application interfaces with one or several external devices, like e.g. the tag 11, so as to receive data, and the server 110, so as to send to this latter the transaction data and the transaction signature. The kernel application interfaces with the service application and the transaction application.”).
	The invention of RADU involves a payment system where transactions are processed using an EMV application located on a server, as opposed to on a device.
	CHENE explicitly discloses these elements as part of a device for transaction processing where the device may be “a terminal, a user terminal, an embedded chip or a smart card, as a Secure Element (or SE).” CHENE at [0003].  CHENE also discloses the “transaction operation” occurring via an “EMV card,” and that the “memory 124 stores preferably an invention transaction application, like e.g. an EMV application.”  CHENE at [0006], [0078].  
	Observing Fig. 2 of RADU with respect to the limitations of independent claim 1, a transaction request is received by a merchant payment system (“merchant/acquirer) at 202.  This transaction request includes a payment token, sent from the mobile application and routable to the wallet server.  CHENE teaches this identifying information for the routing of a token to a server as the uniform resource identifier (URI).  This discloses the first limitation of claim 1 (1.1).  
	At (1.3), the merchant 202 invokes the “wallet switch” 204, routing the transaction request to the remote EMV server 210, and its corresponding remote EMV application.  This routing of the payment token to the correct remote EMV server and application for transaction processing described by RADU, is equivalent to the payment token having a uniform resource identifier (URI) as disclosed by CHENE.  Once the EMV payment application is invoked (1.3.1), the EMV payment application, remotely located on the EMV payment server 210, communicates with merchant 202, and the merchant processes the transaction just as it would from any EMV payment application where the EMV payment application is not remote, and located within the payment instrument device.
	CHENE teaches that the merchant processes that transaction within the “kernel application,” designated in the memory to interact with external devices, and to send, receive, and sign transaction data.  Next, the remote EMV payment server 210, containing the remote EMV payment application, (1.3.2) passes the transaction authorization request to the issuer system, and in turn, (1.5) the issuer system returns the corresponding transaction authorization notice to the merchant system 202.
	The recitation to providing . . . an EMV payment application URI is within the scope of the above discussion of Fig. 2 of RADU in view of CHENE.  The limitation recites the EMV payment application URI, where the term EMV is used as a modifier to the term URI.  Changing the label of the URI makes it no less obvious to modify the payment token as disclosed by RADU, to be an EMV standard payment token, to have a URI as disclosed by CHENE.
	Where RADU discloses generally, at Fig. 3 that the wallet server, containing the wallets and EMV server of Fig. 2, includes a storage device, processor, one or more programs controlling processor, and one or more operating systems; and RADU further discloses that the wallet stores program instructions required to allow the wallet server to operate as an EMV server; and further that the server can instantiate numerous instances of the EMV payment application within: It would be obvious to a person having ordinary skill in the art before the effective filing date of the present application that the Uniform Resource Identifier as disclosed by CHENE, may be used as part of the EMV payment network of RADU, and it follows as obvious that a uniform resource identifier, received by the merchant system with a payment token from the mobile device, would be further routed with the payment token to its corresponding EMV payment application at the payment application server, because the very purpose of a Uniform Resource Identifier is to route to the resource it identifies as its destination.
	Where RADU discloses the EMV payment system providing a payment token routable to a merchant system from a mobile device, routable to a remote EMV server; and where CHENE discloses the use of a merchant system with merchant kernel and a uniform resource identifier to route data from clients to server; it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the EMV payment system of RADU to incorporate a merchant kernel to its merchant system and uniform resource identifier with its payment token to a predictable result.
	Finally, the combination of RADU in view of CHENE does not explicitly disclose at:
(1.2) extracting, from the transaction request and the EMV payment application URI, a string of characters identifying a storage location of the remote EMV payment application
	THOMAS discloses the recited uniform resource identifier in an analogous payment system:
1.1		receiving, by a processor, a transaction request comprising a payment token and an EMV payment application uniform resource identifier ("URI") from a mobile device, the mobile device initiating the transaction request with the processor, the mobile device further comprising a plurality of EMV payment applications to select a respective remote EMV payment application;
[0023] Referring now to FIG. 1, a system for management of electronic wallet databases is indicated generally at 50. In a present embodiment system 50 comprises a plurality of portable computing devices 54-1 . . . 54-n (generically, computing device 54, and collectively, computing devices 54) connected to a network 58 via a wireless base station 62.
[0033] In a present embodiment, device 54 is also configured to maintain a universal wallet application 74 and a universal wallet data file 78. Universal wallet application 74 is maintained within non-volatile storage 212. Processor 208 is configured to execute universal wallet application 74, such that when universal wallet application 74 is loaded on processor 208 . . . .
THOMAS at 0023, 0033, Fig. 1 (disclosing the mobile device further comprising a universal wallet application to select a respective remote wallet application record) (the mobile device is the “portable computing device” at 54, where each portable computing device is configured to maintain its own “universal wallet application 74” and “universal wallet data file” 78, where the remote data file 90-1 is located on the issuer server 86-1).
1.2		 extracting, from the transaction request and the EMV payment application URI, a string of characters identifying a storage location of the remote EMV payment application;
[0042] Referring now to FIG. 4, exemplary screen shots from display 224 of device 54 are provided showing certain exemplary invocation and performance of application 74. . . .  Note that display 224-B and display 224-C contemplate ten different cards corresponding to ten different data records 90. It is to be understood that any number of different cards and corresponding data records 90 can be maintained in device 54 subject to resource (i.e. memory and processor) constraints of device 54. Note that cards corresponding to data records 90 on display 224-B and display 224-C thus reflect the contents of universal wallet data file 78. Also note that while ten different cards are shown in display 224-B and display 224-C, only two card issuer data servers 86 are shown in FIG. 1, but it should be understood that more card issuer data servers 86 can be provided, one for each card corresponding to each data record 90. Device 54 is configured to return from display 224-C to display 224-B when the area of display 224-C that is indicated is depressed.
THOMAS at 0042 (disclosing a request to perform a transaction from an application on the mobile device that stores a wallet data record 78-1 containing uniform resource identifiers that when extract[ed], identify the wallet record stored at issuer server 86-1); THOMAS discloses the uniform resource identifiers of the Fig. 4 embodiment as follows:
[0035] In a present embodiment, system 50 utilizes novel custom uniform resource identifiers ("URI") schemes to pass various forms of data, and/or references to that data, respective to each record 90. Universal wallet application 74 identifies and registers custom URI schemes for each record 90 that conform to the Internet standard described in public RFC 3986--"Uniform Resource Identifier (URI): Generic Syntax", which may be referenced here: http://labs.apache.orq/webarch/uri/rfc/rfc3986.html. ("URI Standard")
[0036] Each type of record 90 that wallet application 74 handles is identified by a custom URI scheme. In accordance with the URI Standard, wallet application 74 defines each scheme identifier as well as each constituent component of the URI--the "authority", "path", "query", and "fragment" components. The nature and contents of this latter set of components varies depending upon the specific attributes of the particular type of record 90 that is being described.
THOMAS at 0035-36 (disclosing the universal wallet application within the mobile device “identifies and registers custom URI schemes for each record 90,” in accordance with the RFC 3986 universal resource identifier scheme as referenced in the IETF document).
1.3		 invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI, the EMV payment application URI obtained from the mobile device by sending the payment token and the EMV payment application URI to the payment application server;
[0037] Operationally, when one of the URIs associated with a record 90 is encountered during routine user interaction with applications on the mobile device, wallet application 74 is launched and passed the custom URI data associated with a record 90. Such an event triggers the appropriate business process execution within the application 74, based on the specific scheme and data components described in the incoming URI.
THOMAS at 0037 (disclosing the invoking step, which occurs because the URI is triggered causing the application 74 to execute a business process that calls on the issuer server and the stored record 90); THOMAS at 0042, Fig. 4 (describing an embodiment of “such an event triggers the appropriate business process execution within the application 74”) (“Upon depressing touchscreen 202 in the area of display 224-A corresponding to the icon for application 74, application 74 will be loaded onto processor 208 and executed thereby. Upon loading and execution of application 74 onto processor 208, the screen shot marked as display 224-B on FIG. 4 shows a screen labeled "My Cards" which includes a plurality of virtual cards of various types, each of those cards representing a different data record 90.”).
	THOMAS is analogous art as it discloses the use of a universal wallet application operating on a mobile device to store and transmit a plurality of universal resource identifiers to trigger the business logic of an application.  
	RADU discloses the EMV payment system providing a payment token routable to a remote EMV server from a merchant system as received from a mobile device.  CHENE discloses the use of a merchant system with merchant kernel and a uniform resource identifier to route data from clients to server.  THOMAS further discloses a mobile device with a universal wallet application. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the EMV payment system of RADU to incorporate the merchant kernel and uniform resource identifier of CHENE, to receive and transmit to a server, the uniform resource identifiers of THOMAS.  This modification would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the EMV payment system of RADU utilizes a mobile device, payment token, merchant, and remote EMV server, just as the present application, and the incorporation of the merchant kernel of CHENE into the merchant system of RADU, would result in a merchant kernel processing EMV transactions, the same alone as in combination, to a predictable result.  Moreover, the EMV payment system of RADU can incorporate a device for processing a transaction extracting information to route data to a correct address using uniform resource identifiers, because the URIs would work the same to identify a server address in RADU as disclosed in the device of THOAMS.  Therefore independent claims 1, 8, and 15 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.  

	Regarding claims 2, 9, and 16, RADU discloses:
2.1		wherein the transaction request is generated by a merchant application in response to the mobile device initiating a transaction with the merchant application.
RADU at [0029] (“The wallet switch 204 may receive a communication from the merchant /acquirer block 202 when a customer indicates to the merchant that the customer wishes to access a WSP to provide payment for a transaction.”)
	Referring to Fig. 2 of RADU as cited at [0029], the merchant application 202 sends the transaction request to the wallet switch, where the customer has initiated a transaction with the merchant, and the “WSP” is the “wallet service provider.”  Therefore claims 2, 9, and 16 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 3, 10, and 17, RADU discloses:
3.1		the transaction request is generated by a merchant point of sale ("PoS") in response to a payment instrument interfacing with the merchant PoS.
RADU at [0094] (“Another point worth noting is that the transaction may start, from the merchant's point of view, as a result of an interaction by a user /payment device 608 with a merchant device (not shown apart from block 604; the merchant device may be, e.g., an e-commerce server or a point of sale terminal).”).
	RADU describes here the payment instrument as a “payment device” and the merchant system as a “point of sale terminal.”  Therefore claims 3, 10, and 17 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 4, 11, and 18, RADU discloses:
4.1		a local EMV payment application and the merchant PoS comprises a merchant PoS kernel, and wherein the local EMV payment application is configured to interact with the merchant PoS kernel to initiate the transaction.
RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a "valid" value, an application cryptogram (AC) in some cases, etc.”).
	RADU does not explicitly disclose the merchant PoS kernel.  However, CHENE discloses the merchant PoS kernel, as recited in independent claim 1, above.  See CHENE at [0006], [0080].
	CHENE further discloses with respect to a merchant PoS kernel:
CHENE at [0140] (“Firstly, optionally, the kernel application sets 21 a counter N to an initial value, like e.g. zero. The counter N is used for verifying that, each time a transaction is performed at the SE 12, the corresponding service data, transaction data and transaction signature for each transaction have been sent. Thus, data relating to a previous transaction, namely service data, transaction data and signature, is not re-used, so as to avoid the fraud.”).
	Claim 4 recites a local EMV payment application as interacting with the merchant PoS kernel.  RADU discloses that a local EMV payment application is in the prior art with respect to EMV payment systems.  See RADU at Fig 1 (detailing the local EMV payment application as located within the payment card/device at 102).  CHENE discloses the kernel as interacting with the payment application to perform transaction steps.  Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merchant point of sale terminal of RADU with the merchant kernel of CHENE to obtain the merchant PoS kernel of the claimed invention because the payment system of RADU incorporates the same component elements and the substitution of the merchant application of CHENE with that of THOMAS would yield predictable results.  Therefore, claims 4, 11, and 18, are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 5, 12, and 19, RADU discloses:
5.1		 transmitting, by the processor, a transaction data request in response to the remote EMV payment application determining that additional data is needed to authorize the transaction request.
RADU at [0029] (“The merchant /acquirer block 202 (i.e., either a device operated by the merchant, or by the acquirer, or by a service provider for one or the other) is shown as being in communication with a wallet switch 204.”);
RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110.”).
	At Fig. 2, and as disclosed at [0029] and [0089], RADU describes that the merchant system is in communication with the EMV payment application, via the wallet switch, and this involves the exchange of data necessary to validate a transaction request.  
	Therefore claims 5, 12, and 19 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 6 and 13, RADU discloses:
6.1		transmitting, by the processor in electronic communication with a payment network, a transaction authorization request comprising the payment token,
RADU at [0028] (“Like FIG. 1, FIG. 2 shows a payment network 110 and a server computer 112 as referred to above. In some embodiments, these two system components may operate substantially in a conventional manner to receive and route payment card account system transaction authorization requests and transaction authorization responses.”);
6.2	 	wherein in response to receiving the transaction authorization request the payment network is configured to at least one of authorize or settle the transaction.
RADU at [0089] (“In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks. Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.").
	RADU at Fig. 2 discloses the payment network 110, routing transaction authorization requests to the issuer 112, where those transaction authorization requests include payment tokens corresponding to a customer’s payment method, as transmitted by the wallet server 206 and wallet switch 204.  The issuer 112 receives a transaction authorization request, processes it with respect to its validity, authorize or settle, and routes the result back to the payment network.  	Therefore claims 6 and 13 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 7 and 14, RADU discloses:
7.1		 the remote EMV payment application is configured to process the transaction request by generating a payment cryptogram to be transmitted to the issuer system to authorize the transaction request.
RADU at [0089] (“In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks. Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer."); RADU at [0116] (“It should be noted that where the process of FIGS. 8-10 results in the wallet server 614 receiving (or generating) a cryptogram for the transaction (via block 914 or block 1014 or block 1018, as the case may be), . . . the wallet server 614 may transmit the card details, including the transaction cryptogram, to the merchant 604 via the wallet switch 602. The merchant in turn may transmit an authorization request to the acquirer 606 including the card details and the transaction cryptogram. The authorization request may then proceed in a conventional manner via the payment network (not shown in FIG. 6) to the card account issuer (not shown in FIG. 6). If all is in order with the selected account, a conventional authorization response approving the transaction may be routed back to the merchant 604 from the issuer, via the payment network and the acquirer 606.”).
	The EMV payment application disclosed by RADU transmits the cryptogram associated with the transaction to the merchant, and the merchant in turn transmits an associated cryptogram to the issuer, to route back to the merchant as part of the issuer’s authorization response.  
	Therefore claims 6 and 13 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claim 20, RADU discloses:
20.1		in response to authorizing the transaction, the issuer system is configured to settle the transaction.
See RADU at [0089] as cited for claims 7 and 11 above.  The issuer is disclosed as settling the transaction request, by “return[ing] a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”  
	Therefore claim 20 is rendered obvious by RADU in view of CHENE and further in view of THOMAS.





Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
OMOJOLA US 20210019755 A1 
[0113] A method of transferring money from a customer to a merchant through a mobile payment application, the method facilitated by a payment service system associated with a payment service, the method comprising: launching, through an e-commerce application executing on a customer device, a user interface listing one or more items offered by the merchant; receiving, as input from the customer and in an online shopping cart associated with the e-commerce application, a selection of at least one item from amongst the items listed on the user interface; receiving, during checkout of the items in the shopping cart and in a mode-of-payment field on the web browser, a selection submitted by the customer specifying an indication to pay for the selected items in the shopping cart using a mobile payment application installed on the customer device, wherein the mobile payment application is associated with a customer's financial account information; in response to the selection of mobile payment application as a mode-of-payment, identifying, through an auto-pay component of the mobile device, at least one navigable link embedded within or linked to the selected mode-of-payment field; parsing, via the auto-pay component, the navigable link to extract a uniform resource identifier that points to a specific location within the mobile payment application; generating, via the auto-pay component and based on the parsing, a payment request including (a) a payment amount associated with the items in the shopping cart; and (b) a payment proxy indicative of the merchant's financial account information, wherein the payment proxy includes a monetary indicator preceding an alphanumeric character; launching, using the uniform resource identifier, another user interface of the mobile payment application, the other user interface being configured to receive an indication from the customer authorizing transfer of an amount of funds from the customer to the merchant, wherein the amount is derived from the payment amount associated with the items in the shopping cart; in response to the authorization, transmitting, by the customer device, an updated payment request to a payment service system, wherein the updated payment request includes the payment proxy associated with the merchant, a customer's financial account information associated with the mobile payment application, and the payment amount corresponding to the items in the shopping cart; identifying, by the payment service system, based on a stored association between the payment proxy and the merchant, a merchant financial account associated with the payment proxy, the stored association established in a registration of the payment proxy with the payment service system; and causing, by the payment processing system, a transfer of the payment amount from the customer's financial account to the merchant's financial account.
RADU US 20150106217 A1 
[0018] The web server module may be associated with a Uniform Resource Identifier (URI). This enables the token device to be contacted over existing data networks, since the URI uniquely identifies the token device within the data network.
SOYSA US 20130238456 A1 
[0016] As mentioned above, tag 110 may include a passive NEC tag. As used herein, the terms "passive tag" and "NEC passive tag" refers generally to a passive NEC or RF tag device that is powered by an interfacing NFC-enabled device. For example, after an NFC-enabled device is brought in close proximity to create an interface with an NEC passive tag, the NEC passive tag may be activated by obtaining power from the electromagnetic field generated by the NFC-enabled device. For example, an NEC passive tag can be capable of communicating a variety of information that may include, but is not limited to, a location identifier, such as a uniform resource locator (URL), internet protocol (IP) address, or a uniform resource identifier (URI), tag identification number, other identification numbers, or the like. In some embodiments, the communicated information may be associated with or identify touch point 102, electronic transaction terminal 108, or backend server system 106.
KHAN US 10546290 B2 
[col. 6: 40-49] In one embodiment, mobile device 102 may be configured to request an aggregated soft card from SP-TSM 106 (either directly or via a trigger management server (TMS) configured to receive and route requests to SP-TSM 106). In one embodiment, mobile device 102 may send the aggregated soft card request to SP-TSM 106 by obtaining the backend server address information (e.g., a uniform resource locator (URL) or a uniform resource identifier (URI) from a smart poster, a smart tag, a bar code, a quick response (QR) code, or the like.
BAZIN WO 2017097704 A1 
[Summary of the Invention] According to the invention, there is provided a communication system which is adapted to receive payment data from a local end-point of a trusted channel and to communicate with a remote server in order to carry out a payment transaction, said communication system comprising a local kernel configured to implement a subset of functions of a payment kernel, the payment kernel functions being distributed between said local kernel and a remote kernel located on the remote server so that payment data are processed securely by the remote server and not by the communication system. The communication system is further configured to transmit the enciphered payment data to a remote end-point of the trusted channel located on the remote server for said payment data to be deciphered.
Non-Patent Literature
Internet Engineering Task Force (“IETF”) draft for “The 'payto' URI scheme for payments.” Published April 7, 2018. available at https://datatracker.ietf.org/doc/pdf/draft-dold-payto-01 (Year: 2018).
P. Urien and X. Aghina, "Secure Mobile Payments Based on Cloud Services: Concepts and Experiments," 2016 IEEE 2nd International Conference on Big Data Security on Cloud (BigDataSecurity).
B. EMV [pg. 334] 	EMV stands for Europay MasterCard Visa; it is widely deployed and used in Europe. These standards [8] specify payment applications running in ISO7816 [9] secure microcontrollers, also referred as secure elements. They were historically used by smartcards [10], equipped with contact pads and glued in PVC cards. The security of these electronic chips is ranked by Common Criteria (CC, ISO1548) evaluations, supporting up to seven levels. Secure elements communicate thanks to small packets called APDUs (Application Protocol Data Unit). The APDU request comprises a five byte header (respectively CLA INS P1 P2 P3), in which the last (P3) field indicates the length of sent data or the size of the information to be received. The APDU response comprises up to 256 bytes and ends by two status bytes (noted SW1 SW2). Consequently, EMV interfaces are described by a set of APDUs. 	[Figure 1. Illustration of EMV iso7816 main commands] 	According to iso7816 standards EMV applications are identified by AID (Application IDentifier) attributes, 16 bytes at the most. An EMV application embeds an index of a certification authority (such as VISA or MasterCard), an issuer certificate signed by the CA, and an ICC (integrated circuit card) certificate delivered (and signed) by the issuer. The ICC certificate authenticates most of information stored within the EMV application (PAN, bearer's name, validity dates …), encoded according to the ASN.1 syntax.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685